EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Barber on January 28th, 2022. 
The application has been amended as follows: 
IN THE CLAIMS:
Claim 13 has been replaced with - -
13. The padding machine of claim 12, wherein a tubular polyurethane coating is stripped away from ends of wire members of the screen to expose a steel inner core. - - 
Response to Amendment
	The amendment filed January 12th, 2022 has been entered. Claims 1-2, 9, 12 and 19 have been amended. Claims 3-4 and 7 have been canceled. The amendment filed January 13th, 2022 has been entered. Claim 19 has been amended. Claims 3-4 and 7 have been canceled. Claims 1-2, 5-6 and 8-20 remain pending. Applicant’s amendments to the claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 	October 12th, 2021.
Allowable Subject Matter
Claims 1-2, 5-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites the screen having ribs, and each rib having a notch to enable the rib to slide over a respective rail frame. Screens with similar ribs or flights are common in the art however the notch which enables a rib to slide over a rail frame was not a feature which could be seen in the searched prior art. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653